Cook, J.,
concurring. I concur with the majority that a decision about repairing a leaking drinking fountain is not the type of discretion immunized by R.C. 2744.03(A)(5), because “[ijmmunity attaches only to the broad type of discretion involving public policy made with ‘the creative exercise of political judgment.’ ” McVey v. Cincinnati (1995), 109 Ohio App.3d 159, 163, 671 N.E.2d 1288, 1290, quoting Bolding v. Dublin Local School Dist. (June 15, 1995), Franklin App. No. 94APE09-1307, unreported, at 7, 1995 WL 360227.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.